
	

114 HR 5732 : Caesar Syria Civilian Protection Act of 2016
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5732
		IN THE SENATE OF THE UNITED STATES
		November 16, 2016Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To halt the wholesale slaughter of the Syrian people, encourage a negotiated political settlement,
			 and hold Syrian human rights abusers accountable for their crimes.
	
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Caesar Syria Civilian Protection Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Statement of policy.
					Title I—Additional actions in connection with the national emergency with respect to Syria
					Sec. 101. Sanctions with respect to Central Bank of Syria and foreign persons that engage in
			 certain transactions.
					Sec. 102. Prohibitions with respect to the transfer of arms and related materials to Syria.
					Sec. 103. Rule of construction.
					Title II—Amendments to Syria Human Rights Accountability Act of 2012
					Sec. 201. Imposition of sanctions with respect to certain persons who are responsible for or
			 complicit in human rights abuses committed against citizens of Syria or
			 their family members.
					Sec. 202. Imposition of sanctions with respect to the transfer of goods or technologies to Syria
			 that are likely to be used to commit human rights abuses.
					Sec. 203. Imposition of sanctions with respect to persons who hinder humanitarian access.
					Title III—Reports and waiver for humanitarian-related activities with respect to Syria
					Sec. 301. Report on monitoring and evaluating of ongoing assistance programs in Syria and to the
			 Syrian people.
					Sec. 302. Report on certain persons who are responsible for or complicit in certain human rights
			 violations in Syria.
					Sec. 303. Assessment of potential effectiveness of and requirements for the establishment of safe
			 zones or a no-fly zone in Syria.
					Sec. 304. Assistance to support entities taking actions relating to gathering evidence for
			 investigations into war crimes or crimes against humanity in Syria since
			 March 2011.
					Title IV—Suspension of sanctions with respect to Syria 
					Sec. 401. Suspension of sanctions with respect to Syria.
					Sec. 402. Waivers and exemptions.
					Title V—Regulatory authority, cost limitation, and sunset
					Sec. 501. Regulatory authority.
					Sec. 502. Cost limitation.
					Sec. 503. Sunset.
				
 2.FindingsCongress finds the following: (1)Over 14,000,000 Syrians have become refugees or internally displaced persons over the last 5 years.
 (2)The Syrian Observatory for Human Rights has reported that since 2012, over 60,000 Syrians, including children, have died in Syrian prisons.
 (3)In July 2014, the Committee on Foreign Affairs of the House of Representatives heard testimony from a former Syrian military photographer, alias Caesar, who fled Syria and smuggled out thousands of photos of tortured bodies. In testimony, Caesar said, I have seen horrendous pictures of bodies of people who had tremendous amounts of torture, deep wounds and burns and strangulation..
 (4)In a June 16, 2015, hearing of the Committee on Foreign Affairs of the House of Representatives, United States Permanent Representative to the United Nations, Samantha Power, testified that there are alarming and grave reports that the Assad regime has been turning chlorine into a chemical weapon, and on June 16, 2015, Secretary of State John Kerry stated that he was absolutely certain that the Assad regime has used chlorine against his people.
 (5)The Assad regime has repeatedly blocked civilian access to or diverted humanitarian assistance, including medical supplies, to besieged and hard-to-reach areas, in violation of United Nations Security Council resolutions.
 (6)The course of the Syrian transition and its future leadership may depend on what the United States and its partners do now to save Syrian lives, alleviate suffering, and help Syrians determine their own future.
 3.Sense of CongressIt is the sense of Congress that— (1)Bashar al-Assad’s murderous actions against the people of Syria have caused the deaths of more than 400,000 civilians, led to the destruction of more than 50 percent of Syria’s critical infrastructure, and forced the displacement of more than 14,000,000 people, precipitating the worst humanitarian crisis in more than 60 years;
 (2)international actions to date have been insufficient in protecting vulnerable populations from being attacked by uniformed and irregular forces, including Hezbollah, associated with the Assad regime, on land and from the air, through the use of barrel bombs, chemical weapons, mass starvation campaigns, industrial-scale torture and execution of political dissidents, sniper attacks on pregnant women, and the deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets;
 (3)Assad’s use of chemical weapons, including chlorine, against the Syrian people violates the Chemical Weapons Convention; and
 (4)Assad’s continued claim of leadership and actions in Syria are a rallying point for the extremist ideology of the Islamic State, Jabhat al-Nusra, and other terrorist organizations.
 4.Statement of policyIt is the policy of the United States that all diplomatic and coercive economic means should be utilized to compel the government of Bashir al-Assad to immediately halt the wholesale slaughter of the Syrian people and actively work towards transition to a democratic government in Syria, existing in peace and security with its neighbors.
		IAdditional actions in connection with the national emergency with respect to Syria
			101.Sanctions with respect to Central Bank of Syria and foreign persons that engage in certain
			 transactions
 (a)Application of certain measures to Central Bank of SyriaExcept as provided in subsections (a) and (b) of section 402, the President shall apply the measures described in section 5318A(b)(5) of title 31, United States Code, to the Central Bank of Syria.
				(b)Blocking property of foreign persons that engage in certain transactions
 (1)In generalBeginning on and after the date that is 30 days after the date of the enactment of this Act, the President shall impose on a foreign person the sanctions described in subsection (c) if the President determines that such foreign person has, on or after such date of enactment, knowingly engaged in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person— (A)knowingly provided significant financial, material or technological support to (including engaging in or facilitating a significant transaction or transactions with) or provided significant financial services for—
 (i)the Government of Syria (including Syria’s intelligence and security services or its armed forces or government entities operating as a business enterprise) and the Central Bank of Syria, or any of its agents or affiliates; or
 (ii)a foreign person subject to sanctions pursuant to— (I)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria; or
 (II)a resolution that is agreed to by the United Nations Security Council that imposes sanctions with respect to Syria;
 (B)knowingly— (i)sold or provided significant goods, services, technology, information, or other support that could directly and significantly facilitate the maintenance or expansion of Syria’s domestic production of natural gas or petroleum or petroleum products of Syrian origin in areas controlled by the Government of Syria;
 (ii)sold or provided to Syria crude oil or condensate, refined petroleum products, liquefied natural gas, or petrochemical products that have a fair market value of $500,000 or more or that during a 12-month period have an aggregate fair market value of $2,000,000 or more in areas controlled by the Government of Syria;
 (iii)sold or provided civilian aircraft or spare parts, or provides significant goods, services, or technologies associated with the operation of aircraft or airlines to any foreign person operating in areas controlled by the Government of Syria; or
 (iv)sold or provided significant goods, services, or technology to a foreign person operating in the shipping (including ports and free trade zones), transportation, or telecommunications sectors in areas controlled by the Government of Syria;
 (C)knowingly facilitated efforts by a foreign person to carry out an activity described in subparagraph (A) or (B);
 (D)knowingly provided loans, credits, including export credits, or financing to carry out an activity described in subparagraph (A) or (B); and
 (E)is owned or controlled by a foreign person that engaged in the activities described in subparagraphs (A) through (C).
 (c)Sanctions against a foreign personThe sanctions to be imposed on a foreign person described in subsection (b) are the following: (1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
					(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, meets any of the criteria described in subsection (a) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (a) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 501(a) to carry out paragraph (1) of this subsection to the same extent that such penalties apply to a person that knowingly commits an unlawful act described in section 206(a) of that Act.
 (d)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Financial, material, or technological supportThe term financial, material, or technological support has the meaning given such term in section 542.304 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (3)Government of SyriaThe term Government of Syria has the meaning given such term in section 542.305 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (4)KnowinglyThe term knowingly has the meaning given such term in section 566.312 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (5)Petroleum or petroleum products of Syrian originThe term petroleum or petroleum products of Syrian origin has the meaning given such term in section 542.314 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (6)Significant transaction or transactions; significant financial servicesA transaction or transactions or financial services shall be determined to be a significant for purposes of this section in accordance with section 566.404 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (7)SyriaThe term Syria has the meaning given such term in section 542.316 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
					102.Prohibitions with respect to the transfer of arms and related materials to Syria
				(a)Sanctions
 (1)In generalBeginning on and after the date that is 30 days after the date of the enactment of this Act, the President shall impose on a foreign person the sanctions described in subsection (b) if the President determines that such foreign person has, on or after such date of enactment, knowingly exported, transferred, or provided significant financial, material, or technological support to the Government of Syria to—
 (A)acquire or develop chemical, biological, or nuclear weapons or related technologies; (B)acquire or develop ballistic or cruise missile capabilities;
 (C)acquire or develop destabilizing numbers and types of advanced conventional weapons; (D)acquire defense articles, defense services, or defense information (as such terms are defined under the Arms Export Control Act (22 U.S.C. 2751 et seq.)); or
 (E)acquire items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
 (2)Applicability to other foreign personsThe sanctions described in subsection (b) shall also be imposed on any foreign person that— (A)is a successor entity to a foreign person described in paragraph (1); or
 (B)is owned or controlled by a foreign person described in paragraph (1). (b)Sanctions against a foreign personThe sanctions to be imposed on a foreign person described in subsection (a) are the following:
 (1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
					(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, meets any of the criteria described in subsection (a) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (a) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (c)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Financial, material, or technological supportThe term financial, material, or technological support has the meaning given such term in section 542.304 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (3)Foreign personThe term foreign person has the meaning given such term in section 594.304 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (4)KnowinglyThe term knowingly has the meaning given such term in section 566.312 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (5)SyriaThe term Syria has the meaning given such term in section 542.316 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (6)United states personThe term United States person has the meaning given such term in section 542.319 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 103.Rule of constructionThe sanctions that are required to be imposed under this title are in addition to other similar or related sanctions that are required to be imposed under any other provision of law.
			IIAmendments to Syria Human Rights Accountability Act of 2012
			201.Imposition of sanctions with respect to certain persons who are responsible for or complicit in
			 human rights abuses committed against citizens of Syria or their family
			 members
 (a)In generalSection 702(c) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(c)) is amended to read as follows:
					
						(c)Sanctions described
 (1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
							(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, meets any of the criteria described in subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
									(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (b) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (4)Regulatory authorityThe President shall, not later than 90 days after the date of the enactment of this section, promulgate regulations as necessary for the implementation of this section.
 (5)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (6)Rule of constructionNothing in this section shall be construed to limit the authority of the President to impose additional sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), relevant Executive orders, regulations, or other provisions of law..
 (b)Serious human rights abuses describedSection 702 of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791) is amended by adding at the end the following:
					
 (d)Serious human rights abuses describedIn subsection (b), the term serious human rights abuses includes— (1)the deliberate targeting of civilian infrastructure to include schools, hospitals, and markets; and
 (2)hindering the prompt and safe access for all actors engaged in humanitarian relief activities, including across conflict lines and borders..
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to the imposition of sanctions under section 702(a) of the Syria Human Rights Accountability Act of 2012 on after such date of enactment.
				202.Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are
 likely to be used to commit human rights abusesSection 703(b)(2)(C) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8792(b)(2)(C)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (iii)any article designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); or
 (iv)other goods or technologies that the President determines may be used by the Government of Syria to commit human rights abuses against the people of Syria..
 203.Imposition of sanctions with respect to persons who hinder humanitarian accessThe Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791 et seq.) is amended— (1)by redesignating sections 705 and 706 as sections 706 and 707, respectively;
 (2)by inserting after section 704 the following:  705.Imposition of sanctions with respect to persons who hinder humanitarian access (a)In generalThe President shall impose sanctions described in section 702(c) with respect to each person on the list required by subsection (b).
							(b)List of persons who hinder humanitarian access
 (1)In generalNot later than 120 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2016, the President shall submit to the appropriate congressional committees a list of persons that the President determines have engaged in hindering the prompt and safe access for the United Nations, its specialized agencies and implementing partners, national and international non-governmental organizations, and all other actors engaged in humanitarian relief activities in Syria, including across conflict lines and borders.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
 (A)not later than 300 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2016 and every 180 days thereafter; and
 (B)as new information becomes available. (3)Form of report; public availability (A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.; and
 (3)in section 706 (as so redesignated), by striking or 704 and inserting 704, or 705. IIIReports and waiver for humanitarian-related activities with respect to Syria 301.Report on monitoring and evaluating of ongoing assistance programs in Syria and to the Syrian people (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the monitoring and evaluation of ongoing assistance programs in Syria and to the Syrian people.
 (b)Matters To be includedThe report required by subsection (a) shall include— (1)the specific project monitoring and evaluation plans, including measurable goals and performance metrics for assistance in Syria; and
 (2)the major challenges to monitoring and evaluating programs in Syria. 302.Report on certain persons who are responsible for or complicit in certain human rights violations in Syria (a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a detailed report with respect to whether each person described in subsection (b) is a person that meets the requirements described in section 702(b) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(b) for purposes of inclusion on the list of persons who are responsible for or complicit in certain human rights abuses under such section. For any such person who is not included in such report, the President should include in the report a description of the reasons why the person was not included, including information on whether sufficient credible evidence of responsibility for such abuses was found.
 (b)Persons describedThe persons described in this subsection are the following: (1)Bashar Al-Assad.
 (2)Asma Al-Assad. (3)Rami Makhlouf.
 (4)Bouthayna Shaaban. (5)Walid Moallem.
 (6)Ali Al-Salim. (7)Wael Nader Al-Halqi.
 (8)Jamil Hassan. (9)Suhail Hassan.
 (10)Ali Mamluk. (11)Muhammed Khadour, Deir Ez Zor Military and Security.
 (12)Jamal Razzouq, Security Branch 243. (13)Munzer Ghanam, Air Force Intelligence.
 (14)Daas Hasan Ali, Branch 327. (15)Jassem Ali Jassem Hamad, Political Security.
 (16)Samir Muhammad Youssef, Military Intelligence. (17)Ali Ahmad Dayoub, Air Force Intelligence.
 (18)Khaled Muhsen Al-Halabi, Security Branch 335. (19)Mahmoud Kahila, Political Security.
 (20)Zuhair Ahmad Hamad, Provincial Security. (21)Wafiq Nasser, Security Branch 245.
 (22)Qussay Mayoub, Air Force Intelligence. (23)Muhammad Ammar Sardini, Political Security.
 (24)Fouad Hammouda, Military Security. (25)Hasan Daaboul, Branch 261.
 (26)Yahia Wahbi, Air Force Intelligence. (27)Okab Saqer, Security Branch 318.
 (28)Husam Luqa, Political Security. (29)Sami Al-Hasan, Security Branch 219.
 (30)Yassir Deeb, Political Security. (31)Ibrahim Darwish, Security Branch 220.
 (32)Nasser Deeb, Political Security. (33)Abdullatif Al-Fahed, Security Branch 290.
 (34)Adeeb Namer Salamah, Air Force Intelligence. (35)Akram Muhammed, State Security.
 (36)Reyad Abbas, Political Security. (37)Ali Abdullah Ayoub, Syrian Armed Forces.
 (38)Fahd Jassem Al-Freij, Defense Ministry. (39)Issam Halaq, Air Force.
 (40)Ghassan Al-Abdullah, General Intelligence Directorate. (41)Maher Al-Assad, Republican Guard.
 (42)Fahad Al-Farouch. (43)Rafiq Shahada, Military Intelligence.
 (44)Loay Al-Ali, Military Intelligence. (45)Nawfal Al-Husayn, Military Intelligence.
 (46)Muhammad Zamrini, Military Intelligence. (47)Muhammad Mahallah, Military Intelligence.
					(c)Form of report; public availability
 (1)FormThe list required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (2)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the Web sites of the Department of the Treasury and the Department of State.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
					303.Assessment of potential effectiveness of and requirements for the establishment of safe zones or a
			 no-fly zone in Syria
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committee a report that—
 (1)assesses the potential effectiveness, risks, and operational requirements of the establishment and maintenance of a no-fly zone over part or all of Syria, including—
 (A)the operational and legal requirements for United States and coalition air power to establish a no-fly zone in Syria;
 (B)the impact a no-fly zone in Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for force contributions from other countries to establish a no-fly zone in Syria; and (2)assesses the potential effectiveness, risks, and operational requirements for the establishment of one or more safe zones in Syria for internally displaced persons or for the facilitation of humanitarian assistance, including—
 (A)the operational and legal requirements for United States and coalition forces to establish one or more safe zones in Syria;
 (B)the impact one or more safe zones in Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for contributions from other countries and vetted non-state actor partners to establish and maintain one or more safe zones in Syria.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (c)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 304.Assistance to support entities taking actions relating to gathering evidence for investigations into war crimes or crimes against humanity in Syria since March 2011 (a)In generalThe Secretary of State, acting through the Assistant Secretary for Democracy, Human Rights and Labor and the Assistant Secretary for International Narcotics and Law Enforcement Affairs, is authorized to provide assistance to support entities that are conducting criminal investigations, building Syrian investigative capacity, supporting prosecutions in national courts, collecting evidence and preserving the chain of evidence for eventual prosecution against those who have committed war crimes or crimes against humanity in Syria, including the aiding and abetting of such crimes by foreign governments and organizations supporting the Government of Syria, since March 2011.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a detailed report on assistance provided under subsection (a).
				IVSuspension of sanctions with respect to Syria 
			401.Suspension of sanctions with respect to Syria
				(a)Suspension of sanctions
 (1)Negotiations not concluding in agreementIf the President determines that internationally recognized negotiations to resolve the violence in Syria have not concluded in an agreement or are likely not to conclude in an agreement, the President may suspend, as appropriate, in whole or in part, the imposition of sanctions otherwise required under this Act or any amendment made by this Act for a period not to exceed 120 days, and renewable for additional periods not to exceed 120 days, if the President submits to the appropriate congressional committees in writing a determination and certification that the Government of Syria has ended military attacks against and gross violations of the human rights of the Syrian people, specifically—
 (A)the air space over Syria is no longer being utilized by the Government of Syria and associated forces to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives;
 (B)areas besieged by the Assad regime and associated forces, including Hezbollah and irregular Iranian forces, are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care;
 (C)the Government of Syria is releasing all political prisoners forcibly held within the Assad regime prison system, including the facilities maintained by various security, intelligence, and military elements associated with the Government of Syria and allowed full access to the same facilities for investigations by appropriate international human rights organizations; and
 (D)the forces of the Government of Syria and associated forces, including Hezbollah, irregular Iranian forces, and Russian government air assets, are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in flagrant violation of international norms.
						(2)Negotiations concluding in agreement
 (A)Initial suspension of sanctionsIf the President determines that internationally recognized negotiations to resolve the violence in Syria have concluded in an agreement or are likely to conclude in an agreement, the President may suspend, as appropriate, in whole or in part, the imposition of sanctions otherwise required under this Act or any amendment made by this Act for a period not to exceed 120 days if the President submits to the appropriate congressional committees in writing a determination and certification that—
 (i)in the case in which the negotiations are likely to conclude in an agreement— (I)the Government of Syria, the Syrian High Negotiations Committee or its successor, and appropriate international parties are participating in direct, face-to-face negotiations; and
 (II)the suspension of sanctions under this Act or any amendment made by this Act is essential to the advancement of such negotiations; and
 (ii)the Government of Syria has demonstrated a commitment to a significant and substantial reduction in attacks on and violence against the Syrian people by the Government of Syria and associated forces.
 (B)Renewal of suspension of sanctionsThe President may renew a suspension of sanctions under subparagraph (A) for additional periods not to exceed 120 days if, for each such additional period, the President submits to the appropriate congressional committees in writing a determination and certification that—
 (i)the conditions described in clauses (i) and (ii) of subparagraph (A) are continuing to be met; (ii)the renewal of the suspension of sanctions is essential to implementing an agreement described in subparagraph (A) or making progress toward concluding an agreement described in subparagraph (A);
 (iii)the Government of Syria and associated forces have ceased attacks against Syrian civilians; and (iv)the Government of Syria has publically committed to negotiations for a transitional government in Syria and continues to demonstrate that commitment through sustained engagement in talks and substantive and verifiable progress towards the implementation of such an agreement.
							(3)Briefing and reimposition of sanctions
 (A)BriefingNot later than 30 days after the President submits to the appropriate congressional committees a determination and certification in the case of a renewal of suspension of sanctions under paragraph (2)(B), and every 30 days thereafter, the President shall provide a briefing to the appropriate congressional committees on the status and frequency of negotiations described in paragraph (2).
 (B)Re-imposition of sanctionsIf the President provides a briefing to the appropriate congressional committees under subparagraph (A) with respect to which the President indicates a lapse in negotiations described in paragraph (2) for a period that equals or exceeds 90 days, the sanctions that were suspended under paragraph (2)(B) shall be re-imposed and any further suspension of such sanctions is prohibited.
 (4)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
 (b)Sense of Congress To be considered for determining a transitional government in SyriaIt is the sense of Congress that a transitional government in Syria is a government that— (1)is taking verifiable steps to release all political prisoners and provided full access to Syrian prisons for investigations by appropriate international human rights organizations;
 (2)is taking verifiable steps to remove former senior Syrian Government officials who are complicit in the conception, implementation, or cover up of war crimes, crimes against humanity, or human rights abuses from government positions and any person subject to sanctions under any provision of law;
 (3)is in the process of organizing free and fair elections for a new government— (A)to be held in a timely manner and scheduled while the suspension of sanctions or the renewal of the suspension of sanctions under this section is in effect; and
 (B)to be conducted under the supervision of internationally recognized observers; (4)is making tangible progress toward establishing an independent judiciary;
 (5)is demonstrating respect for and compliance with internationally recognized human rights and basic freedoms as specified in the Universal Declaration of Human Rights;
 (6)is taking steps to verifiably fulfill its commitments under the Chemical Weapons Convention and the Treaty on the Non-Proliferation of Nuclear Weapons and is making tangible progress toward becoming a signatory to Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, entered into force March 26, 1975, and adhering to the Missile Technology Control Regime and other control lists, as necessary;
 (7)has halted the development and deployment of ballistic and cruise missiles; and (8)is taking verifiable steps to remove from positions of authority within the intelligence and security services as well as the military those who were in a position of authority or responsibility during the conflict and who under the authority of their position were implicated in or implicit in the torture, extrajudicial killing, or execution of civilians, to include those who were involved in decisionmaking or execution of plans to use chemical weapons.
					402.Waivers and exemptions
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this Act: (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under— (A)the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947; or
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967.
						(b)Humanitarian and democracy assistance waiver
 (1)Statement of policyIt shall be the policy of the United States to fully utilize the waiver authority under this subsection to ensure that adequate humanitarian relief or support for democracy promotion is provided to the Syrian people.
 (2)WaiverExcept as provided in paragraph (5), the President may waive, on a case-by-case basis, for a period not to exceed 120 days, and renewable for additional periods not to exceed 120 days, the application of sanctions authorized under this Act with respect to a person if the President submits to the appropriate congressional committees a written determination that the waiver is necessary for purposes of providing humanitarian assistance or support for democracy promotion to the people of Syria.
 (3)Content of written determinationA written determination submitted under paragraph (1) with respect to a waiver shall include a description of all notification and accountability controls that have been employed in order to ensure that the activities covered by the waiver are humanitarian assistance or support for democracy promotion and do not entail any activities in Syria or dealings with the Government of Syria not reasonably related to humanitarian assistance or support for democracy promotion.
 (4)Clarification of permitted activities under waiverThe President may not impose sanctions authorized under this Act against a humanitarian organization for—
 (A)engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes pursuant to a waiver issued under paragraph (1);
 (B)transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes pursuant to such a waiver; or
 (C)having incidental contact, in the course of providing humanitarian assistance or aid for humanitarian purposes pursuant to such a waiver, with individuals who are under the control of a foreign person subject to sanctions under this Act or any amendment made by this Act unless the organization or its officers, members, representatives or employees have engaged in (or the President knows or has reasonable ground to believe is engaged in or is likely to engage in) conduct described in section 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)).
 (5)Exception to waiver authorityThe President may not exercise the waiver authority under paragraph (2) with respect to a foreign person who has (or whose officers, members, representatives or employees have) engaged in (or the President knows or has reasonable ground to believe is engaged in or is likely to engage in) conduct described in section 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)).
					(c)Waiver
 (1)In generalThe President may, on a case-by-case basis and for periods not to exceed 120 days, waive the application of sanctions under this Act with respect to a foreign person if the President certifies to the appropriate congressional committees that such waiver is vital to the national security interests of the United States.
					(2)Consultation
 (A)Before waiver issuedNot later than 5 days before the issuance of a waiver under paragraph (1) is to take effect, the President shall notify and brief the appropriate congressional committees on the status of the foreign person involvement in activities described in this Act.
 (B)After waiver issuedNot later than 90 days after the issuance of a waiver under paragraph (1), and every 120 days thereafter if the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the foreign person’s involvement in activities described in this Act.
 (3)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
						(d)Codification of certain services in support of nongovernmental organizations’ activities authorized
 (1)In generalExcept as provided in paragraph (2), section 542.516 of title 31, Code of Federal Regulations (relating to certain services in support of nongovernmental organizations’ activities authorized), as in effect on the day before the date of the enactment of this Act, shall—
 (A)remain in effect on and after such date of enactment; and (B)in the case of a nongovernmental organization that is authorized to export or reexport services to Syria under such section on the day before such date of enactment, shall apply to such organization on and after such date of enactment to the same extent and in the same manner as such section applied to such organization on the day before such date of enactment.
 (2)ExceptionSection 542.516 of title 31, Code of Federal Regulations, as codified under paragraph (1), shall not apply with respect to a foreign person who has (or whose officers, members, representatives or employees have) engaged in (or the President knows or has reasonable ground to believe is engaged in or is likely to engage in) conduct described in section 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)).
					VRegulatory authority, cost limitation, and sunset
			501.Regulatory authority
 (a)In generalThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 (b)Notification to CongressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.
 (c)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 502.Cost limitationNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
 503.SunsetThis Act shall cease to be effective beginning on December 31, 2021.  Passed the House of Representatives November 15, 2016.Karen L. Haas,Clerk 